— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 7, 1981, convicting him of robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Defendant was sent a copy of counsel’s brief and asked whether he wanted any issues raised. No response was received. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Gulotta, Weinstein and Rubin, JJ., concur.